Citation Nr: 1308365	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-37 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.  


ATTORNEY FOR THE BOARD

H. Seesel, Counsel








INTRODUCTION

The Veteran had active service from April 1962 until October 1963. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

The Veteran initially was represented in this appeal by the Disabled American Veterans.  In December 2012, the Veteran submitted a Form 21-22a for S.C., a private attorney.  The Board noted that S.C. was not accredited with VA's Office of General Counsel and sent the Veteran a letter in January 2013 which notified him that his chosen representative was not accredited.  The January 2013 letter advised the Veteran that he could represent himself, appoint an accredited VSO, or appoint a different private attorney or agent to represent him.  The letter indicated that if the Veteran did not respond within 30 days, it would be assumed that he wished to represent himself.  The Veteran did not respond to the January 2013 letter and accordingly, he is considered a pro se appellant.  38 C.F.R. § 14.629 (addressing requirements for accreditation); 14.631(f)(1)(indicating that receipt of a new power of attorney constitutes revocation of a prior power of attorney)(2012). 

The Board notes that additional evidence, including private treatment records and VA outpatient treatment records, were associated with the claims file after the November 2012 supplemental statement of the case.  Although a waiver of review was not provided, because the claim is being remanded, the RO will have the opportunity to consider the evidence submitted since the November 2012 Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The  issues of entitlement to service connection for hepatitis C, chronic obstructive pulmonary disease, posttraumatic stress disorder or related neurological/mental disorders, depression, prostate problems, elevated PSA, and incontinence, enlarged liver and cirrhosis, enlarged spleen, cervical spine fractured vertebrae and strain with radiculopathy and a torn rotator cuff of the left shoulder were raised in a December 2012 statement.  Additionally, the record includes a June 2012 claim for service connection for the cervical spine and torn rotator cuff of the left shoulder.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  Specifically, it appears there may be relevant medical records that have not yet been associated with the claims file.  In December 2012, the Veteran reported that he treated at the Ft. Lyons, Colorado VA for about a year and explained he was there at some point between 1964 and 1969.  The record includes a final summary from Fort Lyons which reflected that he was hospitalized from January 1967 until February 1967 for anxiety reaction.  No other records from Ft. Lyons are associated with the claims file.  The Board notes, however, that the request for information was limited to the hospital summary for hospitalization in January 1967 for a nervous disorder.  

The Veteran also indicated that he treated his disabilities at the Bonham VA Outpatient Clinic and the Dallas VA hospital.  The record includes VA outpatient treatment records dating from September 1998 until May 2003 and from September 2003 until May 2007.  Additionally, the Veteran submitted some copies of records dated in 2009, 2010 and 2011.  A printout lists several dates of treatment, including significant treatment from 2008 through 2011, including orthopedic visits and x-rays; however, the complete treatment notes associated with those visits are not presently in the claims file.  

VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims file, are in the constructive possession of the Board and must be considered).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159 (c)(2).  Accordingly, on remand, all VA treatment records from 1964 until 1969 and complete records after May 2007 should be obtained. 

The Board notes that the prior July 2011 Board Remand requested the appellant provide copies of his chiropractic treatment and treatment related to surgery of the bilateral knees or provide sufficient information for VA to request the records.  On remand, the AMC sent the Veteran a letter in August 2011 requesting he provide these records and noted he could complete a VA Form 21-4142 so VA could assist him in obtaining the records.  The Veteran did not respond to this letter and accordingly the AMC complied with the July 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Subsequently, in December 2012, the Veteran provided a list of names, addresses and dates of treatment for several additional private physicians.  As the Veteran has provided sufficient information for VA to identify and locate the records, on remand, VA should attempt to obtain all relevant private treatment records identified by the Veteran.  38 C.F.R. § 3.159(c)(1)(i).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  All records from treating physicians identified in the Veteran's December 2012 statement should be requested and associated with the claims file.  

The RO/AMC should also ensure all relevant VA treatment records from the Ft. Lyons VA Medical Center dated from 1964 until 1969 and records from the Bonham VA Outpatient Clinic and Dallas VA Medical Center since May 2007 are associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims, including the conduct of any additional VA examinations.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



